DETAILED ACTION
	The reply filed 26 August 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s). See 37 CFR 1.111.

Election/Restrictions
	Claims 4 and 7-13, as amended, are drawn to an invention that is independent or distinct from the invention originally examined for the following reasons:
	The originally prosecuted invention includes control apparatuses which incorporate a misalignment detection unit for detecting a misalignment based on a force magnitude between an irradiation position and target irradiation position to control the irradiation. This is patentably distinct from the invention to which the claims are presently drawn which requires a robotic arm control unit to detect a force, move a robotic arm, and control output of high intensity focused ultrasound (HIFU). The robotic arm control unit to detect force by the robotic arm, move the robotic arm, and control HIFU from a focused ultrasound irradiation system is patentably distinct from a misalignment detection unit to detect variation in the magnitude of forces to stop irradiation. The shift in the core inventive concept from misalignment detection to robotic arm system for HIFU irradiation creates substantial search and examination burden, as noted below. 
Each of these embodiments represent different structural components, since the misalignment detection unit 21 is included in the control apparatus 3 ([0019], Fig. 3), and separate from the robotic arm 11 and robot control unit 9 ([0024], Fig. 2). Paragraphs herein are numbered as in applicant’s pre-grant publication, US 2020/0269074. Additionally, there is nothing of record to suggest that the distinct units are obvious variants. 


the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

With respect to item (a), the status of the art indicates that misalignment detection represents a field apart from a robotic HIFU system. Misalignment detection via computer processing unit and robotic HIFU systems are represented by distinct groups within the classification scheme (see, for example, A61B 8/42 and A61B 34/37) and require different field of search and different search syntax, as relevant to items (b) and (c). The body of prior art applicable to a computer processing unit programmed for detecting misalignment would not apply to a robotic arm HIFU system. With respect to item (d), examination of each of the distinct inventions would show that they are subject to different non-prior art considerations.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, amended claim 4, and new claims 7-13 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 

Conclusion
Since the above-referenced reply appears to be bone fide, applicant is given TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/REMY C COOPER/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793